Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after final rejection but prior to the appeal brief.  Since this application is eligible for continued examination under 37 CFR 1.114, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Applicants Attorney Ellen Smith during the interview on September 08, 2021.

The application has been amended as follows: 
Claim 1, line 2: “a coil bending member comprising an engaging portion configured to rotate” has changed to -- a coil bending member comprising an engaging portion and a rotating mechanism adapted to rotate --
Claim 1, line 6: “a coil pressing mechanism configured to press-fix segment coils inside a slot” has changed to -- a coil pressing mechanism adapted to push and press-fix segment coils inside a slot --
Claim 1, line 13: “a coil presser that press-fits” has changed to -- a coil presser member that press-fits --

Claim 2, line 5: “the axially moving member” has changed to -- an axially moving member --

Claim 4, line 5: “to be inserted” has changed to -- inserted --

Claim 5, line 6: “to be inserted” has changed to -- inserted --

Reasons for Allowance
Claims 1-2 and 4-5 are allowed. Claim 3 is cancelled by the applicant. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 5 of the response filed on August 23, 2021 reviewed carefully and the amendments of the claims 1, 2 and 5 filed on August 23, 2021 would overcome the claim rejections based on  35 USC §112, 35 USC §102 and 35 USC §103.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A coil bending machine comprising a coil bending member, an engaging portion, a coil pressing mechanism adapted to press-fix segment coils inside a slot toward a cylindrical yoke in the slot, and the segment coil is a U-shaped lead wire comprising a bent portion and two of the lead portions extending from the bent portion, the coil pressing mechanism comprises a coil presser that press-fits the segment coils inside the slot toward a radially outer side, and a plurality of slits penetrate the coil presser member in the circumferential direction extending in the axial direction 

Prior art of record Muto (WO 2016140194) teaches A stator manufacturing apparatus including an insertion tool being configured to dispose a pair of side parts of a stator coil in two holding grooves, a pressing tool pushes out the side parts of the stator coils and inserts the side parts into the corresponding slots, a pair of shaping tools face coil end parts of the stator coils and a plurality of slits that are provided in a principal surface of each shaping tool. However, Muto does not teach a coil pressing mechanism with a plurality of slits penetrate the coil presser member in the circumferential direction extending in the axial direction of the coil presser member to allow the coil presser member to elastically deform in the radial direction.

Prior art of record Kim (KR 20140095667) teaches a motor, a manufacturing method for the motor, and an insulation member, which is inserted into a slot formed in the stator core and insulates the coil and the stator core, and a connection portion connecting an end of the side surface portion and distance between the ends of the side surface portion is wider than the width of the slot. However, Kim fails to teach a coil pressing mechanism with a plurality of slits that penetrate the coil presser member. 

Therefore, Claim 1 is allowed and claims 2, 4-5 are allowed as they inherit all the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                          
                                                                                                                                                              /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729